Citation Nr: 1139340	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with limitation of motion, cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for myofascial pain syndrome with thoracolumbar discogenic disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991 and from April 1994 to November 2001.  She also had active duty training from August 1988 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran had a VA examination in May 2007.  She rated the pain in the cervical and thoracolumbar spine as a 4 out of 10.  The neck pain had flares once or twice a week to a level of 10 out of 10, and the thoracolumbar spine had had one or two exacerbations to a level of 10 out of 10.  The neck pain affected her activities of daily living because she sometimes had pain with lifting and had severe pain when dressing her lower extremities.  The thoracolumbar spine was usually worse with lifting or twisting, and she had to slow down at work once she got pain.  

On examination the cervical spine had flexion to 22 degrees with pain at 20 degrees, extension to 30 degrees with tenderness at 25 degrees, bilateral lateral motion to 8 degrees, and rotary motion 0 to 35 degrees with pain starting at 30 degrees.  The examiner felt that the range of motion would be inconsistent because 8 of 9 Waddell's signs were present.  He estimated that the Veteran would have cervical spine functional limitation after repetitive use that would be of a mild nature and that would be manifested mostly by pain.  An MRI of the cervical spine showed central disc protrusion at C4-5 and to a lesser extent at C5-6.  

The thoracolumbar spine had flexion to 85 degrees with pain for the full range of motion, extension to 20 degrees with pain beginning at 15 degrees, bilateral lateral flexion to 15 degrees with pain throughout the range of motion, and rotation to 12 degrees with pain beginning at 10 degrees.  There was tenderness, straight leg raise was negative, and there was pain to the feet that travelled to the low back.  The examiner opined that there would be thoracolumbar functional limitation occurring with repetitive use that would be of moderate severity and would mostly be manifested by pain.  An MRI of the thoracolumbar spine showed internal disc derangement at L5-6 with a 6 mm central disc protrusion not displacing the traversing neural structures.

The examiner diagnosed the Veteran with myofascial pain syndrome, fibromyalgia, severity mild, thoracolumbar myofascial pain, thoracolumbar discogenic disc disease, severity moderate, and cervical discogenic disease, severity moderate.

VA treatment records from 2007 through 2010 indicate that the Veteran has consistently complained of pain in the cervical and thoracolumbar regions.  At January 2007 orthopedic treatment it was noted that the cervical spine had a good range of motion with diffuse tenderness on palpation, full motor strength, and grossly intact sensory motion.  A September 2007 thoracic spine X-ray showed arthritis, and a lumbar spine X-ray was negative.  At June 2009 treatment it was noted that a referral to a spine specialist was to have been made in January 2007 but that it was not done.  On examination the Veteran had tenderness to the neck with flexion and dorsiflexion.  X-rays of the cervical spine were normal, X-rays of the thoracic spine showed mild spondylosis, and X-rays of the lumbar spine were negative except for small osteophytes.  At September 2009 orthopedic treatment the Veteran complained of pain from her low back to her neck that she rated as a 5 out of 10.  Epidural steroid injections had not provided any relief.  On examination range of motion was decreased due to pain, and specific range of motion findings were not provided.  In October 2009 the Veteran rated the pain in her low back as a 7 out of 10.  In April 2010 the Veteran had trigger point injections in her upper shoulders.

At the July 2011 hearing the Veteran testified that her current treatment was seeing a VA chiropractor in El Paso two to three times a month, and she went with greater frequency when the pain got worse.  She also went to the VA pain clinic in El Paso.  She was no longer getting injections for the pain because she was told that she could no longer receive them.  The Veteran further testified that her condition had worsened since her last VA examination.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination regarding her myofascial pain syndrome with limitation of motion, cervical spine, and myofascial pain syndrome with thoracolumbar discogenic disease.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).  In the present case, the Veteran's VA chiropractic treatment records have not been associated with the claims file.  Other VA treatment records to July 11, 2011 have been associated with the claims file.  The VCAA requires that VA obtain the complete VA treatment records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for increased evaluations for myofascial pain syndrome with limitation of motion, cervical spine, and for myofascial pain syndrome with thoracolumbar discogenic disease.  Invite the Veteran to submit all pertinent evidence in her possession, and explain the types of evidence that it is her ultimate responsibility to submit.

2.  Request the Veteran's complete VA chiropractic treatment records, as well as other VA treatment records, from July 11, 2011.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination to evaluate her myofascial pain syndrome with limitation of motion, cervical spine, and for myofascial pain syndrome with thoracolumbar discogenic disease.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding myofascial pain syndrome with limitation of motion, cervical spine, and myofascial pain syndrome with thoracolumbar discogenic disease.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for the service-connected myofascial pain syndrome with limitation of motion, cervical spine, and for myofascial pain syndrome with thoracolumbar discogenic disease.  If the decision remains adverse to the Veteran, she and her representative must be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

